SIXTH DIVISION
                                                     March 14, 2008


No. 1-07-1297



In re ESTATE OF ERIC CAGE,         )      Appeal from the Circuit
Deceased                           )      Court of Cook County.
                                   )
(Sherlie Butler,                   )
                                   )
     Petitioner-Appellant,         )
                                   )
     v.                            )      No. 06 P 7610
                                   )
Lahienda Thompson, as              )
Administrator of the Estate of     )
Eric Cage,                         )      Honorable
                                   )      Jeffrey A. Malak,
     Cross-petitioner-Appellee).   )      Judge Presiding.



     JUSTICE O'MALLEY delivered the opinion of the court:

     Petitioner Sherlie Butler appeals from the circuit court's

order that denied Butler's petition for letters of administration

and granted cross-petitioner Lahienda Thompson's cross-petition

for letters of administration pertaining to the estate of

decedent Eric Cage.   On appeal, Butler contends that the circuit

court erred when the court determined that Thompson, who is the

mother and court-appointed guardian of decedent's children, had a

higher statutory preference of appointment as compared to Butler,

who is decedent's sister, under certain provisions of the Probate

Act of 1975 (755 ILCS 5/9-1 et. seq. (West 2006)) (the Act).    For

the reasons that follow, we affirm.

                             BACKGROUND
1-07-1297

     In September 2006, decedent died as a result of a vehicle

collision involving his vehicle and an unmarked Chicago police

department vehicle.    Decedent was survived by his three minor

children, namely, Eric Cage, Jr., Eriel Cage, and Erin Cage.

Thompson is the mother of decedent's three minor children, but

she and decedent were never married.

     On October 23, 2006, Butler filed a petition for letters of

administration, wherein she sought to be appointed independent

administrator of decedent's estate.    In that petition, in

pertinent part, Butler identified herself as decedent's sister.

Butler also identified decedent's three minor children as

individuals who were entitled to nominate or administer equally

or in preference to her.    In addition, Butler attached to her

petition her affidavit, wherein she attested that Thompson was

the mother of decedent's three minor children and those children

lived with Thompson.

     On October 24, 2006, the circuit court entered an order

declaring decedent's heirship, which declared that decedent's

three minor children were decedent's only heirs.

     On October 25, 2006, the circuit court appointed Butler

administrator to collect for decedent's estate.

     On October 30, 2006, Thompson sent Butler's attorney a

letter indicating that she was objecting to the appointment of


                                  2
1-07-1297

Butler as independent administrator of decedent's estate.

     On December 19, 2006, the circuit court entered an order

appointing Thompson the guardian of her and decedent's three

minor children.

     On December 20, 2006, the circuit court entered an order

granting Thompson leave to file a cross-petition for letters of

administration in connection with decedent's estate.

     That same day, December 20, 2006, Thompson filed her cross-

petition for letters of administration, wherein she sought to be

appointed independent administrator of decedent's estate.      In

that petition, in pertinent part, Thompson identified herself as

guardian of decedent's three minor children and indicated that no

one had a higher statutory preference to become the administrator

of decedent's estate.

     In January 2007, Butler responded to Thompson's cross-

petition for letters of administration and urged the trial court

to deny Thompson's cross-petition.    Butler maintained that

Thompson was never married to decedent and was never related to

decedent in any way.    According to Butler, the plain language of

section 9-3 of the Act permitted the guardian of a minor, such as

Thompson, to "only file letters of administration for the purpose

of nominating someone in the order of preference (e.g. a spouse

or sibling)."   Butler further argued that "there is no provision


                                  3
1-07-1297

in Section 9-3 allowing [Thompson], the guardian of a minor, the

right to nominate someone outside the preference list, including

herself."

     In February 2007, Thompson replied and argued that she was

qualified to act as an administrator of decedent's estate and had

been appointed guardian of decedent's minor children.   Thompson

argued that as their guardian, she had a statutory right and

authority to nominate on behalf of those minors.   Thompson

further argued that decedent's minor children had a higher

statutory preference over Butler, who was decedent's sister.

     In March 2007, the circuit court entered an order appointing

Thompson independent administrator of decedent's estate.    In

particular, the court found that Thompson, as guardian of

decedent's minor children, had preference over Butler, as a

sibling of decedent, under section 9-3 of the Act.   Accordingly,

the court found that Thompson had preference over Butler to

nominate herself as administrator of decedent's estate.

     In April 2007, the circuit court denied Butler's motion to

reconsider.

     This appeal followed.

                             ANALYSIS

     On appeal, Butler contends that the circuit court erred when

the court determined, pursuant to section 9-3 of the Act (755


                                 4
1-07-1297

ILCS 5/9-3 (West 2006)), that Thompson, as guardian of decedent's

minor children, had a higher statutory preference of appointment

as compared to Butler, as decedent's sibling.     Specifically,

Butler asserts that under the plain statutory language of the Act

decedent's minor children "never had the right to nominate on

their own" and that "the only persons on the [statutory]

preference list that Lahienda Thompson could nominate are the

parents of Eric Cage and his siblings."

     Because Butler presents an issue involving statutory

construction, we review de novo the circuit court's

interpretation of the applicable provisions of the Act.     In re

Estate of Poole, 207 Ill. 2d 393, 401 (2003).     When we interpret

a statute, we must ascertain and give effect to the legislature's

intent, which is best indicated by the plain and ordinary meaning

of the statutory language itself.    Wisniewski v. Kownacki, 221

Ill. 2d 453, 460 (2006).

     Where the statutory language is clear and unambiguous, we

must apply it without resorting to other aids of statutory

construction.   Wisniewski, 221 Ill. 2d at 460.    However, a

reviewing court must always presume that the legislature did not

intend to create absurd, inconvenient, or unjust results.       Fisher

v. Waldrop, 221 Ill. 2d 102, 112 (2006).   In addition, we should

consider a statute in its entirety and avoid constructions that


                                 5
1-07-1297

would render any term or provision meaningless or superfluous.

Fisher, 221 Ill. 2d at 112.

     Section 9-1 of the Act is entitled "Who may act as

administrator," and provides:

                 "A person who has attained the age of 18

            years, is a resident of the United States, is

            not of unsound mind, is not an adjudged

            disabled person as defined in this Act and

            has not been convicted of a felony, is

            qualified to act as administrator."    755 ILCS

            5/9-1 (West 2006).

     Section 9-3 of the Act lists categories of persons entitled

to preference in obtaining letters of administration.      755 ILCS

5/9-3 (West 2006); Estate of Poole, 207 Ill. 2d at 402, citing

755 ILCS 5/9-3 (West 1998).      In particular, section 9-3

identifies 10 specific categories entitled to preference in

obtaining letters of administration in sequential order.      755

ILCS 5/9-3 (West 2006).    In pertinent part, the third category in

order of preference is "[t]he children or any person nominated by

them."   755 ILCS 5/9-3(c) (West 2006).     The sixth category in

order of preference is "[t]he brothers and sisters or any person

nominated by them."    755 ILCS 5/9-3(f) (West 2006).

     Section 9-3 further provides, relevant to this appeal, that


                                    6
1-07-1297

the guardian of a person "who is not qualified to act as

administrator solely because of minority *** may nominate on

behalf of the minor *** in accordance with the order of

preference set forth in this Section."   755 ILCS 5/9-3 (West

2006).

     Here, after carefully interpreting the plain and ordinary

meaning of sections 9-1 and 9-3 of the Act, we agree with the

circuit court's conclusion that Thompson, as guardian of

decedent's minor children, has a higher statutory preference in

nominating an administrator and obtaining letters of

administration when compared to Butler, as decedent's sibling.

     Most significantly, it is undeniable that section 9-3 of the

Act explicitly and unambiguously provides that decedent's

children have higher preference in obtaining letters of

administration when compared to Butler, who is decedent's sister.

755 ILCS 5/9-3(c),(e) (West 2006).   While section 9-1 of the Act

(755 ILCS 5/9-1 (West 2006)) precludes decedent's minor children

from serving as administrators of decedent's estate solely

because of their minority status, those minor children are

nonetheless entitled under section 9-3 to be represented by their

guardian, in this case Thompson, who is indisputably authorized

to "nominate [an administrator] on behalf of the minor."

(Emphasis added.) 755 ILCS 5/9-3 (West 2006).


                                7
1-07-1297

     Furthermore, contrary to Butler's contentions otherwise,

there is nothing in the Act's provisions that prohibits Thompson

from nominating herself as the administrator of decedent's

estate.   In fact, section 9-1 of the Act, which is entitled "Who

may act as administrator," rather broadly defines an eligible

administrator as an individual who (1) is at least 18 years of

age; (2) is a resident of the United States; (3) is not of

unsound mind; (4) is not an adjudged disabled person; and (5) is

not a convicted felon.   755 ILCS 5/9-1 (West 2006).      In the case

sub judice, as Butler implicitly concedes by not arguing to the

contrary, there is absolutely no evidence that Thompson fails to

satisfy the requirements of section 9-1.

     Ultimately, after carefully interpreting the plain and

ordinary meaning of the statutory language of sections 9-1 and 9-

3 as a whole, we find that the Thompson, as guardian of

decedent's minor children, was authorized to nominate herself as

administrator of decedent's estate and had a higher preference to

do so than Butler, who is decedent's sister.

     We are not persuaded by Butler's strained interpretation of

sections 9-1 and 9-3 of the Act.       First, we acknowledge, as

Butler maintains, that decedent's minor children were ineligible

to serve as administrator of decedent's estate or nominate an

administrator because of their minority status.       However, we


                                   8
1-07-1297

reiterate that the Act clearly provides a mechanism whereby the

interests of minor children are to be represented by the guardian

of such minor children.    See 755 ILCS 5/9-3 (West 2006)

(providing that a guardian of a person "who is not qualified to

act as administrator solely because of minority *** may nominate

on behalf of the minor).    Here, Thompson was the undisputed

guardian of decedent's minor children and was thus empowered

under section 9-3 to nominate on their behalf.

     Second, we reject Butler's assertion that Thompson was

limited to nominating only those individuals who were identified

in the preference list of section 9-3.    Specifically, Butler

argues that, pursuant to section 9-3, Thompson was limited to

nominating either decedent's parents or decedent's siblings,

including Butler.   However, Butler's strict interpretation of

section 9-3 would render superfluous and meaningless the broad

and clear definition of eligible administrators under section 9-1

of the Act, which is an unfavorable outcome that we necessarily

reject.   See, e.g., Fisher, 221 Ill. 2d at 112 (reviewing court

should avoid a statutory interpretation that renders any term

meaningless or superfluous).

                             CONCLUSION

     For the foregoing reasons, we affirm the judgment of the

circuit court.


                                  9
1-07-1297

    Affirmed.

    McBride, P.J., and McNulty, J., concur.




                              10
     REPORTER OF DECISIONS - ILLINOIS APPELLATE COURT

   TITLE         In re ESTATE OF ERIC CAGE, Deceased
  of Case
                 (Sherlie Butler,
                       Petitioner-Appellant,

                       v.

                 Lahienda Thompson, as Administrator of the Estate of
                 Eric Cage,

                       Cross-Petitioner-Appellee).


Docket No.
                 1-07-1297

   COURT
                 Appellate Court of Illinois
                 First District, Sixth Division

  Opinion
                 MARCH 14, 2008
   Filed

 JUSTICES
                 JUSTICE O'MALLEY delivered the opinion of the court:
                 McBRIDE, P.J., and McNULTY, J., concur.

  Appeal's
                 Appeal from the Circuit Court of Cook County.
Origination
                 The Hon. Jeffrey A. Malak, Judge Presiding.


Counsel for      For Appellant, Matthew C. Friedman, Friedman &
 APPELLANT       Bonebrake, P.C., Chicago, Illinois.


Counsel for      For Appellee, Michael W. Rathsack, Chicago,
 APPELLEE        Illinois.




                             11